Citation Nr: 1810179	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-03 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the recoupment of severance pay in the amount of $27,539.00 was proper.

(The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 16, 2011, is addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board last remanded this claim in September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2016 Board remand instructed the RO to complete a new audit regarding the recoupment of the Veteran's severance pay following a final decision on the claim for a TDIU.  The Board issued a decision denying a TDIU in March 2017.  The RO then conducted a new audit in December 2017.  However, the Board's March 2017 denial was then vacated and remanded by the Court of Appeals for Veterans Claims by a Joint Motion for Remand and accompanying Order.  The Board is remanding the issue of entitlement to a TDIU by a separate remand for further development.  

When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180   (1991).  The possible granting of entitlement to TDIU prior to June 16, 2011 impacts the calculation of the amount of the separation pay withheld.  As such, adjudication of the matter of whether the recoupment of severance pay in the amount of $27,539.00 was proper is deferred pending adjudication of the matter of entitlement to a TDIU rating prior to June 16, 2011.

Accordingly, the case is REMANDED for the following action:

1.  After adjudication of the matter of entitlement to a TDIU rating prior to June 16, 2011 is complete, the RO should obtain a written audit of the Veteran's account reflecting such action.

2.  Thereafter, readjudicate the matter of whether the recoupment of severance pay in the amount of $27,539.00 was proper.  If the appeal is not resolved to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




